Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 15/659,136, the amendment filed on 10/1/2021 is herein acknowledged. Claims 1-16 have been amended, claims 17-18 have been canceled and claims 19-22 have been added. Claims 1-16 and 19-22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/1/2021 has been entered.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 10/1/2021 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 16, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US 7,317,456). 
As per claim 1. (Currently Amended) A method of storing a data set representing a point cloud, the method comprising: creating an array in a digital memory having cells addressable by reference to at least one index, [Lee teaches “Voxel set 120 is a three-dimensional array of voxels... having an x’-axis, y’-axis, and z’ dimensions” (col. 3, lines 1-46; figs. 1A, 1B and related text) where “voxel set 120, is stored in memory in a data structure that facilitates fast retrieval, storage, deletion and rendering of voxels” (col. 4, line 47-col. 5, line 6) where the x’, y’ and z’ coordinates used to access three-dimensional array of voxels in fig. 1A correspond to the claimed at least one index]wherein the at least one index has a predetermined correspondence to a geometric location within the point cloud, [Lee teaches the x’, y’ and z’ coordinates used to access three-dimensional array of voxels in fig. 1b correspond to the claimed at least one index (figs. 1A, 1B and related text) where “each point P(x, y, z) in the point cloud 100 and its associated set of attributes… are mapped to a voxel V(x’, y’, z’) in the voxel set 120” (col. 3, lines 29-33) where the mapping of x, y, z to x’, y’, z’ in voxel set comprises a predetermined correspondence to the geometric locations within the point cloud (see col. 9, lines 16-44; fig. 5A and related text) describing how the mapping and predetermined correspondence to geometric locations within point cloud 110 is achieved (figs. 1A, 1B and related text)]the predetermined correspondence to the geometric location within the point cloud comprising a predetermined scalar multiplication factor; and [Lee teaches “the x, y, z position data is transformed into x’, y’, x’ position data… The x, y, z position of P(x, y, z) is mapped to the x’, y’, z’ position of V(x’, y’, z’)… the x’ coordinate for voxel V(x’, y’, z’) is calculated by… multiplying the result by the position scale factor… y’… and multiplying the result by the position scale factor… z’… and multiplying the results by the position scale factor…” (col. 9, lines 16-44)]
storing a value of the data set in each of the cells [Lee teaches  “each point P(x, y, z) in the point cloud 100 and its associated set of attributes… are mapped to a voxel V(x’, y’, z’) in the voxel set 120” (col. 3, lines 29-33) “voxel set 120, is stored in memory in a data structure that facilitates fast retrieval, storage, deletion and rendering of voxels” (col. 4, line 47-col. 5, line 6) where attribute data is mapped to data points in voxel set (col. 9, lines 45-62)].  
As per claim 2. (Currently Amended) The method of claim 1, wherein the array comprises two or more indices, corresponding to two or more physical dimensions, wherein the two or more indices cooperatively define specific geometric locations within the point cloud [Lee teaches “Voxel set 120 is a three-dimensional array of voxels... having an x’-axis, y-axis, and z’ dimensions” (col. 3, lines 1-46; figs. 1A, 1B and related text) where x’, y’ and z’ dimensions correspond to the claimed two or more indices. Lee teaches “the x, y, z position data is transformed into x’, y’, x’ position data… The x, y, z position of P(x, y, z) is mapped to the x’, y’, z’ position of V(x’, y’, z’)… the x’ coordinate for voxel V(x’, y’, z’) is calculated by… multiplying the result by the position scale factor… y’… and multiplying the result by the position scale factor… z’… and multiplying the results by the position scale factor…” (col. 9, lines 16-44) thus, x’, y’ and z’ are mapped to define specific geometric locations x, y and z within the point cloud].  
comprises first and second indices, corresponding to first and second mutually perpendicular axes [The rationale in the rejection of claim 2 is herein incorporated].  
As per claim 5. (Currently Amended) The method of claim 1, wherein the value stored in each cell comprises a scalar quantity [Lee teaches each of the coordinates for the voxel set 120 comprises “scale factor” (col. 9, lines 16-44)].  
As per claim 6. (Currently Amended) The method of claim 1, comprising: multiplying a physical dimension by the predetermined scalar multiplication factor to determine a value of the at least one index [Lee teaches “the x, y, z position data is transformed into x’, y’, x’ position data… The x, y, z position of P(x, y, z) is mapped to the x’, y’, z’ position of V(x’, y’, z’)… the x’ coordinate for voxel V(x’, y’, z’) is calculated by… multiplying the result by the position scale factor… y’… and multiplying the result by the position scale factor… z’… and multiplying the results by the position scale factor…” (col. 9, lines 16-44)].  
As per claim 16. (Currently Amended) A data structure for storing a data set representing a point cloud, the data structure comprising: an array comprising a first index and a second index respectively  correlated to a physical value at least in part by a predetermined scalar multiplication factor; and [Lee teaches “Voxel set 120 is a three-dimensional array of voxels... having an x’-axis, y’-axis, and z’ dimensions” (col. 3, lines 1-46; figs. 1A, 1B and related text) where the x’, y’ and z’ coordinates used to access three-dimensional array of voxels in fig. 1A correspond to the claimed at least one index. Lee further teaches “the x, y, z position data is transformed into x’, y’, x’ position data… The x, y, z position of P(x, y, z) is mapped to the x’, y’, z’ position of V(x’, y’, z’)… the x’ coordinate for voxel V(x’, y’, z’) is calculated by… multiplying the result by the position scale factor… y’… and multiplying the result by the position scale factor… z’… and multiplying the results by the position scale factor…” (col. 9, lines 16-44), thus, x’, y’, z’ indexes are correlated to the x, y, z positions at least in part by a predetermined scalar multiplication factor]
first index and the second index, wherein at least some of the plurality of cells contain a value of the data set; wherein the data structure is stored in a digital memory [Lee teaches  “each point P(x, y, z) in the point cloud 100 and its associated set of attributes… are mapped to a voxel V(x’, y’, z’) in the voxel set 120” (col. 3, lines 29-33) “voxel set 120, is stored in memory in a data structure that facilitates fast retrieval, storage, deletion and rendering of voxels” (col. 4, line 47-col. 5, line 6) where attribute data is mapped to data points in voxel set (col. 9, lines 45-62)].  
As per claim 19. (New) The data structure of claim 16, wherein the first index and the second index cooperatively define specific geometric locations within the point cloud [Lee teaches “Voxel set 120 is a three-dimensional array of voxels... having an x’-axis, y-axis, and z’ dimensions” (col. 3, lines 1-46; figs. 1A, 1B and related text) where x’, y’ and z’ dimensions correspond to the claimed two or more indices. Lee teaches “the x, y, z position data is transformed into x’, y’, x’ position data… The x, y, z position of P(x, y, z) is mapped to the x’, y’, z’ position of V(x’, y’, z’)… the x’ coordinate for voxel V(x’, y’, z’) is calculated by… multiplying the result by the position scale factor… y’… and multiplying the result by the position scale factor… z’… and multiplying the results by the position scale factor…” (col. 9, lines 16-44) thus, x’, y’ and z’ indexes are mapped to define specific geometric locations x, y and z within the point cloud].    	
As per claim 22. (New) The data structure of claim 16, wherein the first index comprises a first axis and the second index comprises a second axis, wherein the first axis is perpendicular to the second axis [The rationale in the rejection of claim 19 is herein incorporated].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,317,456) in view of Freeman (US 9,262,788). 
As per claim 9. (Currently Amended) A method of storing a set of data representing a point cloud, the method comprising: using a sensor to collect a plurality of data values from a physical process, wherein respective ones of the plurality of data values respectively correspond  to a specific geometric location defined by reference to one or more physical coordinate indices; [Lee teaches “FIG. 3 is a flow diagram illustrating the transformation routine 300, which transforms point cloud data to volumetric data in accordance with the present invention. Routine 300 begins in a block 301 and proceeds to a block 320 where a raw point cloud data file is retrieved from the point cloud database 310 stored in memory 250 of the computing device 200. As noted above, the raw point cloud data may have been obtained from a variety of 3D digital systems, such as an MRI/CT device, a laser scanner or a CAD system, and loaded into memory 250 using a drive mechanism or via the I/O interface 230” (col. 5, lines 6-17) where point cloud data comprises geometric locations defined by coordinates P(x, y, z)], where one of ordinary skill in the art would recognize that the devices described by Lee may use a sensor to collect the point cloud data; however, Lee does not expressly refer to a sensor
multiplying each of the one or more physical coordinate indices by a predetermined scalar multiplication factor, so as to produce one or more array indices; [Lee teaches “the x, y, z position data is transformed into x’, y’, x’ position data… The x, y, z position of P(x, y, z) is mapped to the x’, y’, z’ position of V(x’, y’, z’)… the x’ coordinate for voxel V(x’, y’, z’) is calculated by… multiplying the result by the position scale factor… y’… and multiplying the result by the position scale factor… z’… and multiplying the results by the position scale factor…” (col. 9, lines 16-44) where x’, y’ and z’ comprises indices to access voxel array, note Lee explains “Voxel set 120 is a three-dimensional array of voxels... having an x’-axis, y’-axis, and z’ dimensions” (col. 3, lines 1-46; figs. 1A, 1B and related text)]
creating an array in a digital memory having a plurality of cells, respective ones of the plurality of cells being addressable by reference to the one or more array indices; and [Lee teaches “each point P(x, y, z) in the point cloud 100 and its associated set of attributes… are mapped to a voxel V(x’, y’, z’) in the voxel set 120” (col. 3, lines 29-33) “voxel set 120, is stored in memory in a data structure that facilitates fast retrieval, storage, deletion and rendering of voxels” (col. 4, line 47-col. 5, line 6) where attribute data is mapped to data points in voxel set (col. 9, lines 45-62)]
for each specific geometric location within the point cloud, storing respective ones of the plurality of data values in a corresponding one of the plurality of cells of the array [Lee teaches “each point P(x, y, z) in the point cloud 100 and its associated set of attributes… are mapped to a voxel V(x’, y’, z’) in the voxel set 120” (col. 3, lines 29-33) “voxel set 120, is stored in memory in a data structure that facilitates fast retrieval, storage, deletion and rendering of voxels” (col. 4, line 47-col. 5, line 6) where attribute data is mapped to data points in voxel set (col. 9, lines 45-62)].  
Regarding using a sensor to collect point cloud data, Freeman teaches [system 106 includes a 3D scanning system or 3D scanner for generating 3D data, and may include a number of other sensing devices (corresponding to the claimed sensors) (col. 3 Ln 30-32)].
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Lee which collects point cloud data using “a variety of 3D digital systems, such as an MRI/CT device, a laser scanner or a CAD system, and loaded into memory 250 using a drive mechanism or via the I/O interface 230” (col. 5, lines 6-17), to have the scanners explicitly include sensors used in the data collection as taught by Freeman since doing so would provide the benefits of facilitating scanning operations and data collection, where sensing devices are part of 3D scanners, as pointed out by Freeman.

As per claim 10. (Currently Amended) The method of claim 9, wherein the array comprises  two or more indices, corresponding to two or more physical dimensions, wherein the two or more indices cooperatively define specific geometric locations within the point cloud [Lee teaches “Voxel set 120 is a three-dimensional array of voxels... having an x’-axis, y-axis, and z’ dimensions” (col. 3, lines 1-46; figs. 1A, 1B and related text) where x’, y’ and z’ dimensions correspond to the claimed two or more indices. Lee teaches “the x, y, z position data is transformed into x’, y’, x’ position data… The x, y, z position of P(x, y, z) is mapped to the x’, y’, z’ position of V(x’, y’, z’)… the x’ coordinate for voxel V(x’, y’, z’) is calculated by… multiplying the result by the position scale factor… y’… and multiplying the result by the position scale factor… z’… and multiplying the results by the position scale factor…” (col. 9, lines 16-44) thus, x’, y’ and z’ indexes are mapped to define specific geometric locations x, y and z within the point cloud].  
As per claim 11. (Currently Amended) The method of claim 9, wherein the array comprises  first and second indices, corresponding to first and second mutually perpendicular axes [The rationale in the rejection of claim 10 is herein incorporated].  
As per claim 13. (Currently Amended) The method of claim 9, wherein respective ones of the plurality of data values respectively comprise  a scalar quantity [Lee teaches each of the coordinates for the voxel set 120 comprises “scale factor” (col. 9, lines 16-44)].    

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,317,456) in view of Flannagan et al. (US 9,182,913)
, comprising: mapping the at least one index to a digital memory address [Lee teaches Lee teaches “Voxel set 120 is a three-dimensional array of voxels... having an x’-axis, y’-axis, and z’ dimensions” (col. 3, lines 1-46; figs. 1A, 1B and related text) “voxel set 120, is stored in memory in a data structure that facilitates fast retrieval, storage, deletion and rendering of voxels” (col. 4, line 47-col. 5, line 6) thus, since the voxel set it stored in memory, one of ordinary skill in the art would recognize memory addresses would be mapped to the coordinate values of the voxel array]; however, Lee does not expressly refer to this mapping. 
Regarding mapping the at least one index to a digital memory address, Flannagan teaches [The plurality of related data sets may include a plurality of groups of data sets with each group comprising a range of x-axis identifiers and a range of y-axis identifiers . In such cases, the operation of storing may include storing each group of data sets into the plurality of respective storage nodes (mapping axis data to the corresponding index) (col. 2, lines 41-46). The data may be partitioned based on different axes of the 3-dimensional data set (axis data on which the index corresponds is mapped), and stored in the cloud partitions (partitions within a memory) based on the partitioning of the data (col. 3 line 67-col. 4, line 6) where “Indexing information may be used to generate a key for each of the partitions, which may be then used by the storage partitions (nodes) to store the appropriate data partition… Each column, however, involves an x and y location or identifier... Thus, each partition (the x and y ranges, for example) are identified with a distinct key (concatenating the x and y column values (as opposed to distinct x (inline) and y (crossline) trace values) that is also inherently one-dimensional and therefore provides for mapping between the partitions and the storage nodes… So, for column (0,3), the partition key involves the following string [0000][0003], which is a concatenation of the inline and cross line identifiers for the partition. The storage than uses the partition key to determine where to store a column and to create a one-to-one correspondence between the columns and storage nodes. The partition key is also used to extract the data later from the storage partition...” (col. 6, lines 8-37)]. 
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Lee which stores a voxel set having x, y and z coordinate indexes in memory to specifically map at least one index to memory addresses/locations in the manner that Flannagan uses maps an index to storage locations since doing so would provide the benefits of facilitating accessing and storage of data to the storage locations by use of the indexing and keys. 
Therefore, it would have been obvious to combine Lee and Flannagan, which both which both deal with storage and access of coordinate data for the benefit of creating a storage system/method to obtain the invention as specified in claim 4.

Claims 7-8 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,317,456) in view of Rodney et al. (US 2014/0067333)
As per claim 7. (Currently Amended) Lee teaches The method of claim 1, but does not expressly disclose wherein the point cloud comprises Page 2 of 7a plurality of points in a coordinate system of a physical manufacturing process; however, regarding these limitations, [Rodney (¶ [0060 to 0061]): Block 710 aligns the point cloud data with the CAD geometry... manufacturing module 208 [configured to create one or more stereolithographic (STL) files that describe the surface geometry of a 3-D object (¶ [0033])]] can provide a stereolithographic ST L file corresponding to the point at block 708 and the data in the ST L file can be associated with a layer or group that is aligned with the 3-D model of the object.
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of Lee which collects point cloud data include the method teachings of Rodney. One of ordinary skill in the art would have been motivated to 
As per claim 8. (Currently Amended) The method of claim 7, wherein the physical manufacturing process comprises an additive manufacturing process [Rodney (¶ [0060 to 0061]): Block 710 aligns the point cloud data with the CAD geometry...manufacturing module 208 [configured to create one or more stereolithographic (STL) files that describe the surface geometry of a 3-1) object (¶ [0033])]] can provide an ST L file corresponding to the point at block 708 and the data in the ST L file can be associated with a layer or group that is aligned with the 3-D model of the object. Rodney (¶ [0065]): The manufacturer, by orienting the drawing view assembly, the nominally dimensioned 3-1) model of the object, and the point cloud data normal to a given drawing view surface, can ascertain whether the point cloud data representing the actual, manufactured part, is consistent with the engineer's design intent [used in an additive manufacturing process]].
As per claim 20. (New) The data structure of claim 19, wherein the point cloud comprises a plurality of points in a coordinate system of a physical manufacturing process [The rationale in the rejection of claim 7 is herein incorporated].  
As per claim 21. (New) The data structure of claim 20, wherein the physical manufacturing process comprises an additive manufacturing process [The rationale in the rejection of claim 8 is herein incorporated].  

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,317,456) in view of Freeman as applied in the rejection of claim 9 above, and further in view of Flannagan et al. (US 9,182,913).
As per claim 12. (Currently Amended) The method of claim 9. wherein the one or more array indices are mapped to digital memory addresses [The rationale in the rejection of claim 4 is herein incorporated but the combination of Lee, Freeman and Flannagan applies here].  
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of the combination of Lee and Freeman which stores a voxel set having x, y and z coordinate indexes in memory to specifically map at least one index to memory addresses/locations in the manner that Flannagan uses maps an index to storage locations since doing so would provide the benefits of facilitating accessing and storage of data to the storage locations by use of the indexing and keys. 
Therefore, it would have been obvious to combine Lee and Flannagan, which both which both deal with storage and access of coordinate data for the benefit of creating a storage system/method to obtain the invention as specified in claim

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7,317,456) in view of Freeman as applied in the rejection of claim 9 above, and further in view of Rodney et al. (US 2014/0067333).
As per claim 14. (Currently Amended) The method of claim 9, wherein the plurality of data values are collected from a physical manufacturing process [The rationale in the rejection of claim 7 is herein incorporated but the combination of Lee, Freeman and Rodney applies here].  
Before the effective filing date of the claimed inventions, it would have been obvious to a person of ordinary skill in the art to modify the system/method of the combination of Lee and Freeman which collects point cloud data include the method teachings of Rodney. One of ordinary skill in 
As per claim 15. (Currently Amended) The method of claim 14, wherein the physical manufacturing process comprises an additive manufacturing process [The rationale in the rejection of claim 8 is herein incorporated but the combination of Lee, Freeman and Rodney applies here].    

RESPONSE TO ARGUMENTS
Applicant’s arguments filed on 10/1/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CLOSING COMMENTS
Examiner’s Note
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
    a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-16 and 19-22 have received an action on the merits and are subject to a non-final rejection.
a(2) CLAIMS NO LONGER UNDER CONSIDERATION
Claims 17-18 have been canceled.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



December 7, 2021
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135